DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-6, 10-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0260683 A1 to Hughes et al. (“Hughes”) in view of U.S. Patent Publication No. 2019/0114319 A1 to Tristan et al. (“Tristan”).  
As to claim 1, Hughes discloses a network flow measurement method (Hughes: fig 1-15), implemented by a network measurement device of a system (Hughes: fig 2, 9, 12-14: network appliance (network measurement device) 220 650 1230 1320 150), wherein the network flow measurement method comprises:
measuring data comprising a first-type data structure (Hughes: fig 2, 11-13, [0023-25; 65-119]: fig 11 method by a network appliance (such as appliance 220 in fig 2) computing a key from packet data … receives and extracts first second … n data structures) at appliance and each data structure may have same confidence level (measuring data) for key or difference confidence levels for key … confidence level for particular key may be combined with confidence level for data structure it appears, to determine an aggregate confidence level (measuring data) [0075] …), 
wherein the first-type data structure comprises first measurement information of a first flow  (Hughes: fig 2, 11-13, [0023-25; 65-119]: fig 11 method by a network appliance (such as appliance 220 in fig 2) computing a key from packet data … receives and extracts information from first packet of new flow (a first flow) [0065] … … a key present in multiple data structures (first second … n data structures) at appliance and each data structure may have same confidence level (see with [0065] - comprises first measurement information of a first flow) for key or difference confidence levels for key … confidence level for particular key may be combined with confidence level for data structure it appears, to determine an aggregate confidence level [0075] …).
Hughes did not explicitly disclose wherein the first measurement information corresponds to one of a plurality of bits of a first keyword of the first flow (emphasis added).
Specifically Hughes discloses wherein the first measurement information corresponds to string of a first keyword of the first flow (Hughes: fig 1-5, 7-10, [0012-17; 19-22; 32-64; 120-145]: a network administrator can determine one or more strings of information to track, for example, determine a source IP address should be collected (see fig 2-5 Src.IP represented as plural bits of “i.j.k.l” or “e.f.g.h” or “a.b.c.d” and fig 3-5 source IP “application name” count(s), for example, block 320 a.b.c.d “Skype” +300 (first measurement information corresponds to string of a first keyword of the first flow) [0047]).
Nonetheless, Hughes did not explicitly disclose wherein the first measurement information corresponds to one of a plurality of bits of a first keyword of the first flow (emphasis added).
Tristan discloses wherein the first measurement information corresponds to one of a plurality of bits of a first keyword of the first flow (emphasis added) (Tristan: fig 1-4, [0020-72]: a count-min sketch is a randomized data structure that maintains approximate counts of how many times distinct events have happened (first measurement information) in a given stream (first flow) and a count-min sketch includes k hash functions h(1) … h(k), each of which has a range of r bits (corresponds to one of a plurality of bits) and includes a kxr matrix (first data structure) [0047] … utilization of count-min sketch allows to effectively track the words (key word(s)) per topic counts (see with [0047] - the first measurement information corresponds to one of a plurality of bits of a first keyword of the first flow) without pre-processing sample set [0050]).
Hughes and Tristan are analogous art because they are from the same field of endeavor with respect to approximate counts.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Tristan into the method by Hughes.  The suggestion/motivation would have been to provide an inference algorithm that allows to effectively track words per topic counts without pre-processing the sample set to determine size of vocabulary V (Tristan: [0050]).  
Hughes and Tristan further disclose sending the data to a control plane device of the system (Hughes: fig 1-5, 7-10, [0012-17; 19-22; 32-64; 120-145]: fig 9 … the inference engine 920 at every appliance 650 in overlay can communicate with orchestrator (control plane device of the system) 710 which manages all appliances … information from all inference engines at each appliance can be aggregated and maintained by one or more data structures at the orchestrator (sending the data to a control plane device) 710 [0133]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 2, Hughes and Tristan disclose wherein the data further comprises a second-type data structure comprising second measurement information of the first flow, and wherein the second measurement information corresponds to the first keyword (Tristan: fig 1-4, [0020-72]: matrix of dimensions 2xXxK (one possible second-type data structure), where X equals HxR2  is created to store the words per topic counts for inference over a given streaming sample set of data (one possible second measurement information of the first flow, corresponds to the first keyword) [0051] … key property of count-min sketch is it is easy to distribute and, thus, if stream of words from sample set … is split into two sub-streams e(1) and e(2) then embodiments use two count-min sketches c(1) and c(2) (another possible second-type data structure) to count frequency of events for streams … by adding together c(1) and c(2) (another possible second measurement information of the first flow, corresponds to the first keyword)) [0053]).
For motivation, see rejection of claim 1.
As to claim 3, Hughes and Tristan disclose wherein the first measurement information corresponds to each of the bits (Tristan: fig 1-4, [0020-72]: a count-min sketch is a randomized data structure that maintains approximate counts of how many times distinct events have happened in a given stream and a count-min sketch includes k hash functions h(1) … h(k), each of which has a range of r bits (corresponds to each of the bits) and includes a kxr matrix, the values of which are initialized to 0  (the first measurement information corresponds to each of the bits) [0047]).
For motivation, see rejection of claim 1.
As to claim 7, see similar rejection to claim 1 where the method is taught by the method.
As to claim 7, Hughes and Tristan further disclose obtaining a statistical result based on the data (Hughes: fig 1-5, 7-10, [0012-17; 19-22; 32-64; 120-145]: fig 9 … the inference engine 920 at every appliance 650 in overlay can communicate with orchestrator (control plane device of the system) 710 which manages all appliances … information from all inference engines at each appliance can be aggregated and maintained by one or more data structures at the orchestrator 710 to provide more data points for the distributed deep learning algorithm and perform more accurate classification on the first packet … machine learning can be used at orchestrator to combine information received from network appliances (obtaining a statistical result based on the data) [0133]).
For motivation, see rejection of claim 1.
As to claims 8-9, see similar rejection to claims 2-3, respectively.
As to claims 16-18, see similar rejection to claims 1-3, respectively, where the device is taught by the method.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US 20200169485 – Huang
One example packet processing device includes a buffer, and the packet processing device obtains a to-be-measured packet. In response to determining that occupied storage space in the buffer is less than a preset threshold, the packet processing device reads the to-be-measured information from the buffer, and modifies, based on the to-be-measured information and a first algorithm, a pieces of data in first measurement data corresponding to the to-be-measured packet, where a is a positive integer. In response to determining that occupied storage space in the buffer is greater than or equal to a preset threshold, the packet processing device modifies, based on to-be-measured information and a second algorithm, w pieces of data in second measurement data corresponding to the to-be-measured packet, where w is a positive integer, and w is less than a.
B] US 20210006317 - Robinson
A method includes generating, via a first processor of a first compute device, symbols based on an incoming data and decomposing a unitary matrix of size N×N by: 1) applying a permutation to each symbol using a permutation matrix, to produce permuted symbols, and 2) transforming each symbol using at least one primitive transformation matrix of size M×M, M being smaller than or equal to N, to produce transformed symbols. The method also includes sending a signal representing the transformed symbols to a plurality of transmitters for transmission of a signal representing the transformed symbols to a plurality of receivers. A signal representing the unitary matrix is sent to a second compute device for transmission of the unitary matrix to the receivers for recovery of the plurality of symbols at the plurality of receivers.
C] US 20150163104 – Coster
A node o fa communication network determines a hash-based sketch. The sketch may for example correspond to a CountMin (CM) sketch. The sketch summarizes a number of occurrence of an event for a group of UEs. Further, the node receives information representing the number of occurrence of the event for said group of UEs from one or more further nodes of the communication network, e.g., in a further hash-based sketch. The node updates the sketch with the information received from the further and provides the updated sketch to the further nodes.
D] US 20200014616 – Michael
A system comprising nodes coupled to a network including virtual links in an overlay network provisioned over an underlay network. The system includes a virtual machine (VM) provisioned at a node and coupled to the network. The VM is configured to receive feedback data of link conditions, and use the feedback data to dynamically determine and adapt an optimal route through the network. The VM is configured to control routing of traffic flows using the optimal route. The routing includes split routing of a traffic flow from the node via two or more of the virtual links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443